Citation Nr: 1515986	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-35 956	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE
 
Entitlement to service connection for a heart disorder, to include a need for a cardiac defibrillator, to include as secondary to bronchiectasis.
 
 
REPRESENTATION
 
Appellant represented by:  Missouri Veterans Commission
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 



INTRODUCTION
 
The Veteran served on active duty from January 1953 to September 1953.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2012 rating decision of the VA Regional Office in St. Louis, Missouri that denied entitlement to  service connection for coronary artery disease. 
 
The Veteran asked for a Board videoconference hearing in his December 2013 substantive appeal but withdrew the request in January 2014.
 
The case was remanded by Board decisions in March 2014 and October 2014.
 
Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 
REMAND
 
The Veteran asserts that he has a heart disorder of service onset for which service connection should be granted.  In the alternative, he seeks entitlement to service connection for heart disease, to include the need for a defibrillator, on a secondary basis.  
 
This case was remanded in October 2014 because the RO failed to schedule the Veteran for an examination by a VA physician with a specialty in internal medicine as requested in the March 2014 remand.  Unfortunately, this case has to be remanded yet because of the failure to comply with the instructions of the prior remands.  

The Board has directed that the Veteran be examined by a physician with internal medicine expertise.  The record reflects, however, that the most recent. VA examination performed in November 2014 was once again conducted by the same VA clinician whose report was found to be lacking before.  Although the examination findings are detailed, and while the report was prepared and reviewed by nurse practitioners, one of whom apparently has 20 years of cardiology experience, the examination was not conducted by a physician as specifically directed in the March and October 2014 remand instructions.  As such, the November 2014 examination is unacceptable for adjudication purposes.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
Moreover the opinion offered failed to provide a sufficiently detailed opinion, comment or rationale addressing whether heart disease was secondary to or had been aggravated by service-connected bronchiectasis.  What was sought by the remand was a thorough review of the record and an opinion enhanced by a physician with expertise in internal medicine, not simply a summary statement without sufficient rationale.  Hence, the November 2014 VA examination report is inadequate for adjudication purposes and the case must be remanded for further development to address the deficiencies.  See 38 C.F.R. § 19.9 (2014).
 
It is unfortunate that this case has to be remanded again.  However, the Board would be remiss in its duty to assist the claimant by not obtaining an adequate examination.  If the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall.  In this instance, assigning the examination to a nurse practitioner and not to a VA physician in internal medicine was a failure to comply with the terms of the remand.  Therefore, a significant aspect of the development sought by the Board has not been accomplished.  The Veteran must thus be scheduled for a new VA examination in this regard. 
 
Additionally, review of the record, including Virtual VA, indicates that the Veteran receives VA outpatient treatment.  The most recent clinical records date through January 2014.  As VA has constructive possession of any subsequent records, they must be retrieved and associated with the other evidence on file.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore VA records dating from February 2014 should be requested and associated with the claims folder.
 
Accordingly, the case is REMANDED for the following actions:
 
(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Request VA outpatient records dating from February 2014 and associate them with the claims folder.  If the RO cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
2.  Following the receipt of any additional records, schedule the Veteran for a VA examination by a VA physician who specializes in internal medicine to determine whether it is at least as likely as not that any heart disorder, to include a need for a cardiac defibrillator, is related to service, and if not, whether any diagnosed heart disorder is caused or aggravated by bronchiectasis.  Access to the claims folder, Virtual VA, and VBMS files must be made available to the physician internist.  All necessary tests and studies should be conducted and clinical findings must be reported in detail and correlated to a specific diagnosis. 
 
Following the examination the physician internist must opine: a) whether it is at least as likely as not that any heart disorder is of service onset; if not, b) whether it is at least as likely as not that any diagnosed heart disorder was caused by service-connected bronchiectasis; if not, c) whether it is at least as likely as not that any diagnosed heart disorder was made chronically worse (aggravated) by bronchiectasis.  If aggravation is found, the physician internist must render an opinion addressing the extent of the aggravation and provide a baseline prior to the aggravation. 
 
The examination report must include a complete rationale for all opinions and conclusions reached.
 
3.  The Veteran must be given adequate notice of the examination, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2014).  Any failure to appear for the examination should be noted in the file. 
 
4.  The RO must ensure that the clinical examination and report requested fully and completely comply with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 
 
5.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal, to include whether any diagnosed heart disorder, to include a need for a cardiac defibrillator, is secondary to or has been aggravated by bronchiectasis.  If the benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

